Title: To James Madison from John Armstrong, 20 October 1813
From: Armstrong, John
To: Madison, James


Dear Sir,Sackets harbor 20th. Oct. 1813.
All the troops have quitted this place & are now at Grenadier Island—excepting Scott’s (who since the enemy’s abandonment of the peninsula, has set out to join us with 750 men) & Cols. Randolph and Coles, who are at Oswego with nearly an equal number. As the Gen. is now Compos, I shall forbear my visit to Canada untill a future day.
The enemy’s fleet, apprised of our Movement, shewed itself to-day on the open Lake, but retired to Kingston harbor on the sight of Chauncy. I have no doubt but that they will risk their fleet, to destroy our army—for whether we succeed against Kingston or Montreal, the fleet must perish.
I mentioned in a late letter that Genl. Williams was sollicitous to take part in the Creek War. As Govr. Mitchel declines the command, Williams may be made the leader. The game would be safe in his hands—and if it be necessary to strengthen them against militia pretensions I would brevet him a Major General. After so much unaccountable sluggishness, Tenessee is pouring out thousands. How shall we pay them? I think it would be well to admonish Gov. Blount that our calculations were made with strict regard to our means—and that the amount of the requisition (1500) is as many as we can pay & feed. I shall write to Col. Hawkins as you request. The cause of his uneasiness I am unacquainted with. It must have some connexion with his late dispute with Govr. Mitchel. Letters from Buffalo of the 14th. state that Harrison’s advanced Corps came up with the rear of Proctor’s & made some prisoners. I suspect that the latter will not stop short of Chatham or London on the Thames. These places are on the King’s road, openned from Sandwich to the head of Lake Ontario. If Harrison had fallen down the Lake to the point aux pins he would have found a good road to Chatham & the distance not more than twenty or thirty miles. This would have put him in a plentiful and disloyal country & have compelled Proctor to fight or to surrender. The weather here is still tempestuous. The climate of this region is not worth a pound of powder and lead. With the highest respect I am Dear Sir, Your faithful & Obedt. Servant
John Armstrong
